Citation Nr: 0419655	
Decision Date: 07/21/04    Archive Date: 08/04/04	

DOCKET NO.  03-17 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased disability rating for 
trapezius muscle spasm and restricted neck motion associated 
with head injury residuals, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for head 
injury residuals with headaches, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased disability rating for an 
occipital laceration scar, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1971 through June 
1974 with the U.S. Army.  The appellant also had active duty 
with the U.S. Navy from February 1977 through May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the White 
River Junction, Vermont, VA Regional Office (RO).  

The record indicates that by statement received in January 
2003, the appellant requested service connection for a 
psychiatric disorder and peripheral neuropathy, secondary to 
the service-connected head injury residuals.  In a separate 
statement received in January 2003, the appellant also 
requested consideration of nonservice-connected pension 
benefits.  Because these matters have not been adjudicated, 
they are referred to the RO for appropriate action.  

The appellant was denied entitlement to a total disability 
evaluation based on individual unemployability by rating 
decision dated in December 2002.  In recent submissions, he 
has proffered evidence and argument that his service-
connected disorders render him unemployable.  In these 
circumstances, the issue of a total disability rating based 
on individual unemployability is raised and is referred to 
the 


RO for appropriate action.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that once a veteran 
submits evidence of a medical disability and submits a claim 
for an increased disability rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability).  


FINDINGS OF FACT

1.  In October 2003, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal as to the 
issue of entitlement to an increased disability rating for 
the residuals of an occipital scar.  

2.  The appellant's trapezius muscle spasm disorder is 
characterized by pain and  moderate limitation of motion.

3.  The appellant's headache disorder is characterized by 
subjective complaints of headaches, without evidence of 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
the issue of entitlement to an increased disability 
evaluation for an occipital scar have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2003).

2.  The criteria for a disability rating greater than 20 
percent for a cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for headaches have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8045 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to the claim for service connection in a 
letter dated June 2001.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim and obtained current VA 
examinations to obtain the necessary medical evidence to rate 
the veteran's disability.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Thus, VA has done everything reasonably possible to assist 
the appellant, and additional efforts to assist the appellant 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind 


adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the appellant has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.  

The Merits of the Claims

Increased Disability Evaluation for Occipital Scar:  

The record reflects that by rating decision dated in May 
2002, the appellant was granted a 10 percent disability 
evaluation for an occipital laceration scar.  Following 
submission of the appellant's notice of disagreement in 
September 2002, a statement of the case was issued in April 
2003, and a substantive appeal as to this issue was received 
the following month.  In an October 2003 statement through 
his representative, the appellant withdrew his claim for an 
increased evaluation for the occipital laceration scar.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

Because the appellant has withdrawn his appeal relative to 
the rating of the occipital laceration scar, no allegation of 
error of fact or law remains before the Board as to this 
issue.  Thus, the Board does not have jurisdiction to review 
the appeal as to the issue, and the appeal as to the rating 
of the occipital laceration scar is dismissed.  

Increased Evaluation for Trapezius Muscle Spasm and Head 
Injury Residuals with Headaches:

As noted, the appellant appeals a May 2002 rating decision 
which denied his claim for an increased rating for head 
injury residuals with headaches, and assigned a separate 20 
percent evaluation for trapezius muscle spasm and restricted 
neck motion.  The appellant contends that the severity of 
both of these disorders is greater than is contemplated by 
the assigned ratings.  

Having carefully considered the appellant's claims in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is clearly 
against the claims and the appeal will be denied.  The 
evidence indicates that the appellant's headache disorder is 
characterized by subjective complaints of headaches, thus 
mandating application of no more than the currently assigned 
10 percent rating.  While the appellant argues that the 
severity of the trapezius muscle spasm disorder is greater 
than contemplated by the currently assigned 20 percent 
rating, the clinical evidence does not support the 
appellant's contention.

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Separate diagnostic codes in a VA's SCHEDULE FOR RATING 
DISABILITIES (Rating Schedule) identify various disabilities.  
See 38 C.F.R. Part 4.  However, when considering schedular 
evaluations, VA must consider only the specific factors as 
enumerated in the rating criteria provided for in the Rating 
Schedule.  Massey v. Brown, 7 Vet. App. 204 (1994).      

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability 


present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  

The appellant's headache disorder is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8045, 
which governs evaluations of brain disease due to trauma.  
The regulation provides that purely neurological disabilities 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9304 (2003).  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.

The appellant's trapezius muscle spasm and restricted neck 
motion disability is evaluated as 20 percent disabling, and 
is thus characterized as involving "moderate" limitation of 
motion under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  In 
order for a 30 percent evaluation to be assigned, the 
evidence would have to approximate findings indicating that 
limitation of motion of the cervical spine was "severe."  
38 C.F.R. § 4.71a, Diagnostic Code 5290.  

The appellant underwent a VA neurological examination in July 
2001.  The appellant complained of daily headaches beginning 
in the occipital area, which were accompanied with "tingling 
sensations."  The appellant reported that his headaches were 
worsened by tension, loud noises, and movements of the 
cervical spine.  

Upon clinical examination, the appellant's upper extremity 
extension and flexion were full bilaterally and his shoulder 
shrug capability was normal.  While the appellant's ability 
to press his head against the examiner's hand laterally as 
well as anteriorly and posteriorly caused pain, there was 
also noted pain-free range of motion of the neck of forward 
flexion from 0 to 20 degrees, backward motion from 0 to 
10 degrees, left and right lateroflexion from 0 to 
20 degrees, rotation to the left and right from 0 to 
20 degrees.  

The appellant was noted to have marked paravertebral muscle 
spasm in the occipital area along the trapezius muscles, 
bilaterally, although such was greater on the left rather 
than the right.  The diagnosis was a decreased range of 
motion secondary to trapezius muscle spasm and pain.

In an August 2001 magnetic resonance imaging report of the 
cervical spine undertaken by a private hospital, clinical 
examination revealed marked disc space narrowing, osteophytes 
and degenerative joint disease at the C5-6 level with 
adjacent vertebral sclerosis; minimal stenosis at C5 to 7, 
and bilateral neural foraminal narrowing at C5-6 and to a 
lesser degree at C6-7.

In a February 2002 medical examination generated pursuant to 
the appellant's claim for Workmen's Compensation Benefits, it 
was noted that the appellant injured his back and neck in an 
employment accident in March 2001.  In a contemporaneously 
dated report of findings, it was noted that the appellant's 
trunk strength was "severely deficient," but his upper 
extremities strength was "normal."  Significantly, the 
combined range of motion of the trunk and cervical spine was 
less than 25 percent, suggesting that the medical examiner 
did not differentiate between the appellant's service-
connected symptoms and the symptoms associated with the March 
2001 employment accident.    

In October 2002, the appellant was assessed as disabled by 
the Social Security Administration.  Significantly, the 
report of the Social Security Administration 


indicates that the appellant injured his lower back when he 
was lifting a garage door at his post-service employment in 
March 2001, and there is no mention of the appellant's 
military service, or any injury therein, in the report.  

The Social Security Administration found that the appellant 
had essentially no ability to extend his neck and its 
rotation was also limited.  The Social Security 
Administration found the appellant retained the residual 
functional capacity to perform less than full range of 
sedentary work, and that he was able to lift less than 
5 pounds occasionally.  However, he was unable to stand, 
walk, or sit for prolonged periods.  It was noted that pain 
prevented the appellant from sustaining the physical and 
mental demands of work on a regular and continuing basis.  

In December 2002, the appellant underwent a further VA 
medical examination.  The appellant complained of similar 
symptoms as he did in his previous examinations, and he 
reported he had constant, chronic pain graded as an 8 on a 
10 scale, with a radicular component going to his trapezius 
muscle and also into his upper extremities.  The appellant 
also reported that he had neck spasms that were of such 
severity at times that his hands and feet went numb.  The 
appellant also complained of neck stiffness, lack of 
endurance secondary to pain, and marked paravertebral muscle 
spasm.  The appellant reported that the precipitating factors 
for such pain and symptoms were twisting, bending, and any 
motion which involved his cervical region.  The appellant 
also reported that he was unable to perform any physical 
labor secondary to cervical pain.

On clinical examination, the appellant was noted to appear as 
a deconditioned individual with marked paravertebral muscle 
spasm.  The examiner noted that the appellant was 
"exquisitely tender" in the cervical spine and also into the 
occiput.  However, the examiner noted that the appellant's 
upper extremity, lower extremity, and quadriceps strength 
were full bilaterally.  The appellant was noted to have 
pain-free range of motion of the cervical spine of forward 
flexion from 0 to 15 degrees, backward extension from 0 to 
20 degrees, left lateroflexion from 0 to 


20 degrees, right lateroflexion from 0 to 25 degrees, 
rotation to the left from 0 to 20 degrees, and rotation to 
the right from 0 to 30 degrees.  The diagnosis was 
degenerative disc disease and arthritis of the cervical 
spine.

In March 2003, the appellant underwent a neurological 
examination.  As to his headache disorder, the appellant was 
noted to report a "vague history of the headaches."  The 
appellant reported that loud noises tended to aggravate his 
headaches.  He added that lying down sometimes helped when he 
had a headache, or getting out of the area of precipitating 
noise.  However, upon clinical examination, it was noted that 
the cranial nerves from II through XII were found to be 
normal, except there was some pain when he turned his head 
from side to side, which the examiner believed was related to 
a trapezius spasm.  The examiner noted that the appellant's 
cerebellar functions appeared to be normal.

As to the cervical spine, the examiner noted no atrophy and 
there appeared to be no gross weakness in any of the 
functions of the musculature of the head and neck.  As to 
motor strength, the appellant appeared to have normal bulk 
and tone, and there was no atrophy, fasciculations, or 
tremors.  The appellant's motor strength in all extremities 
was noted to be normal, except for give-way weakness, which 
the examiner believed was possibly related to pain or "other 
reasons" not specified by the examiner.  However, the 
examiner noted that the appellant had normal power in his 
extremities.

The appellant testified at a December 2003 hearing before the 
Board that he was prescribed 30 milligrams of morphine for 
both pain in the neck and headaches, and Terminale of 
50 milligrams per day.  The appellant added that he averaged 
three hours of sleep a night.  The appellant reported that 
his neck pain would increase if he turned his head suddenly.

The evidence does not show that the appellant's headache 
disorder is characterized by any neurological disability, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., as noted in 38 C.F.R. § 4.124a, Diagnostic 
Code 8045.  


Instead, the record indicates that the appellant has purely 
subjective complaints, which are recognized as symptomatic of 
the in-service head trauma.  Because he is in receipt of the 
maximum 10 percent disability rating under the provisions of 
Diagnostic Code 8045, such cannot be combined with any other 
rating, absent evidence of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  
Accordingly, a rating in excess of 10 percent residuals of a 
head injury with headaches is not warranted.

While the medical evidence relied upon by the Social Security 
Administration found the appellant to have essentially no 
capability to move his cervical spine, the other evidence of 
record indicates otherwise.  The VA medical evaluation of 
July 2001 (i.e., approximately four months after he injured 
both his neck and lower back in an employment accident) 
indicate that although the appellant had pain and muscle 
spasm of the upper extremity, he also demonstrated pain-free 
range of motion of his neck, with full upper extremity 
extension and flexion.  

During the March 2003 VA medical examination, the appellant 
reported that he experienced only prickling sensations when 
he was touched.  He also reported in the right upper limb 
that there were prickling sensations and he could not 
distinguish sharp objects from dull objects.  However, the 
examiner noted that the appellant could grasp a pen and write 
appropriately, and observed that the sensory examination was 
subjective in nature and it was necessary to rely upon the 
person reporting the symptoms.

The March 2003 VA examination is similarly not indicative of 
any clinical signs suggesting muscle wasting or similar 
results of diminished function.  There was then noted no 
atrophy or gross weakness in any head or neck muscles.  
Indeed, normal bulk and tone was noted, and the appellant's 
neck motor strength was normal.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (Mandating that when 
evaluating disorders involving limitation of motion, 
consideration be undertaken of factors involving functional 
loss due to pain 


supported by adequate pathology; weakness; and other factors 
such as evidence of disuse, atrophy, ankylosis, limitation or 
blocking, adhesions, scarring, abnormal or weakened movement, 
excess fatigability, swelling, deformity or atrophy).

Accordingly, the appellant's trapezius muscle spasm 
disability is not characterized by symptoms which approximate 
a "severe" disorder within the meaning of 38 C.F.R. § 
4.71a, Diagnostic Code 5290, and therefore a rating in excess 
of 20 percent for trapezius muscle spasm and restricted neck 
motion is not warranted.  


ORDER

The appeal as to an increased rating for an occipital 
laceration scar is dismissed.

An increased rating for trapezius muscle spasm and restricted 
neck motion is denied.

An increased rating for a headache disorder is denied.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



